Citation Nr: 9905743	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for disability of the left 
leg secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel






INTRODUCTION

The veteran had active service from November 1968 to April 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, that denied increased 
ratings for service-connected right ankle and right knee 
conditions and denied service connection for a left leg 
condition secondary to a service connected right leg 
condition.   The veteran has appealed to the Board for 
favorable resolution of the claim for service connection.

In a February 1993 notice of disagreement, the veteran's 
representative requested service connection for the left leg 
under the purview of 38 C.F.R. § 3.383, Special consideration 
for paired organs and extremities.  The RO issued a statement 
of the case addressing the denial of that claim in November 
1993.  Subsequently, in January 1994, the veteran's 
representative amended the notice of disagreement withdrawing 
the 38 C.F.R. § 3.383 claim and replacing it with a left leg 
service connection claim under 38 C.F.R. § 3.310 ("Proximate 
results, secondary conditions").  The Board therefore 
considers the notice of disagreement concerning the claim for 
service connection for the left leg under 38 C.F.R. § 3.383 
to be withdrawn.  See 38 C.F.R. § 20.204.  

In January 1994, the representative reported that the veteran 
was unemployable and requested a total disability rating for 
compensation based on individual unemployability (TDIU).  
That claim was denied in an October 1998 RO rating decision.  
It is apparent from the December 1998 informal presentation 
that the veteran's representative believes the issue of a 
total disability rating for compensation based on individual 
unemployability (TDIU) is also on appeal.  The veteran and 
his representative are reminded that if they intend to appeal 
the denial of TDIU, they have one year from the date of 
issuance of the October 1998 RO rating decision to submit a 
notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201 
(1998).  

The December 1998 informal hearing presentation also 
indicates that the representative believes that the issue of 
a separate compensable rating for service-connected scars is 
also on appeal.  As this issue has not yet been developed, it 
is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's left leg disorder is manifested by pain and 
left foot drop due to radiculopathy of L4, L5, and S1, and is 
related by medical evidence to the service-connected 
residuals of a gunshot wound involving the right lower leg.


CONCLUSION OF LAW

A left leg disorder manifested by pain and left foot drop due 
to radiculopathy of L4, L5, and S1, is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that while serving 
in Vietnam in 1970 he was ambushed and hit by gunfire, 
sustaining a gunshot wound in the right lower leg just above 
the ankle.  An open comminuted fracture of the distal tibia 
and fibula one to two inches above the ankle resulted.  
Initial debridement was carried out in field medical 
facilities and he was then evacuated to the United States for 
further treatment.  After convalescence and physical therapy, 
he was placed on a temporary disability retirement list and 
eventually given a medical discharge.  Chondromalacia of the 
right knee and a valgus deformity of the right distal tibia 
also developed in the aftermath.  It was determined that the 
veteran had lost the use of the right foot.  His service 
medical records are negative for any left leg complaint.

In May 1973, the RO established service connection for 
residuals of a gunshot wound of the right ankle with fracture 
of the right tibia and fibula with valgus deformity of the 
distal tibia, traumatic arthritis of the right ankle, and 
limitation of dorsiflexion and tender and painful surgical 
scars.  Service connection was also established for 
chondromalacia of the right knee.  

The veteran underwent a VA orthopedic examination in 
September 1977.  He complained of discomfort, stiffness and 
swelling in the right ankle area.  He reportedly wore a high 
top boot and an ankle brace.  The examiner noted mild valgus 
deformity of the right ankle, although the veteran could walk 
well and stand on heels and toes without apparent difficulty.  
He lacked the last 15 degrees of dorsiflexion and the last 10 
degrees of inversion of the subtalar joint on the right as 
compared to the left.  There were tender post-operative 
scars, both medially and laterally.  The leg lengths were 
noted to be "nearly equal."  The impression was old gunshot 
wound of the right distal tibia and fibula with valgus 
deformity of the right ankle.  

A March 1980 VA prosthetic clinic consultation report 
indicates that the veteran had been wearing a right shoe 
insert since 1974.  The examiner recommended replacement with 
both right and left shoe inserts to correct walking problems, 
which included slight pronation with weakness and limitation 
of motion of the right foot.

In September 1981, a Dr. Craig Fabel reported that the right 
foot condition precluded continued employment as a truck 
driver.  The doctor noted that the veteran had complained of 
left knee and right hip pain that he attributed to his gait 
disturbance.  

In October 1981, the veteran reported his continued right 
foot problems to the RO and also reported that left knee and 
right hip problems had begun.  He felt that the pain stemming 
from the right foot caused gait problems that had begun to 
affect the left knee and right hip.  

In February 1982, a VA orthopedic examiner noted current 
right ankle symptoms and also noted that both knees were 
normal appearing.  He recommended anti-inflammatory 
medication for both knees and the ankle.

In April 1982, the RO denied service connection for the left 
knee on the basis that the medical evidence did not identify 
a current left knee disability.  

In April 1992, the veteran indicated that he currently wore a 
brace on the left leg due to a back injury.  He indicated 
that he was receiving treatment from a Dr. Robert Bachman 
pursuant to a workers compensation claim.  Additional private 
medical reports from Dr. Bachman indicate that in December 
1988, the veteran twisted his left ankle during a work shift 
and reported that within a week he had burning down the left 
leg and low back pain, although the ankle swelling soon 
resolved.  Dr. Bachman's diagnosis was transitional lumbar 
vertebra, which Dr. Bachman opined was related to the 
industrial accident.  The veteran also submitted an April 
1992 MRI (magnetic resonance imaging) report that reflects 
that he underwent a low back operation in March 1991.  

A medical report dated in May 1992 from Dr. Bachman notes 
continued back complaints and a history of a December 1988 
industrial accident and a May 1990 re-injury.  The veteran 
was noted to be status postoperative herniated nucleus 
pulposus, L5-S1, with degenerative disc disease of the lumbar 
spine at L4-5 and at L5-S1.  He had left lumbar radiculitis 
with partial paralysis of the left lower extremity and 
traumatic arthritis of the right ankle from his war injury.  
Dr. Bachman felt that the veteran had permanent impairment 
because of his condition.  Dr. Bachman did not offer an 
opinion as to the etiology of the left leg disability.  

VA outpatient treatment reports dated in October and November 
1992 indicate left leg partial paralysis due to back surgery.

A November 1992 VA examination report indicates that the 
veteran had continued left leg weakness and pain.  The 
examiner reported that the veteran had injured his back in a 
fall because he could not maintain balance due to his right 
leg weakness.  The examiner also opined that the left leg 
injury was directly related to the gunshot wound of the right 
leg.  The diagnosis included the following notation: "the 
lumbar and left leg injuries are directly a result of the 
right ankle injury" (emphasis in original).

In the January 1993 rating decision (which is the subject of 
this appeal) the RO denied service connection for the left 
leg disability on the basis that the evidence showed that the 
left leg condition was the result of industrial accidents as 
opposed to a service-connected disability.

In June 1993, the veteran underwent a VA neurological 
examination.  The examiner noted that the veteran currently 
had low back pain radiating down the left leg with numbness 
in the first and second left toes.  There was left foot drop 
(corrected by a left ankle brace) and no left ankle jerk.  
The veteran was able to wiggle some of the left toes 
slightly.  The neurologic diagnosis was left foot drop due to 
radiculopathy of L4, L5, and S1, as a result of herniated 
disc surgery times two; and, left peroneal nerve palsy.  The 
examiner also noted the veteran's permanent unemployability 
and reported that his gait was extremely poor.

In March 1994, the RO issued a statement of the case 
concerning the denial of service connection for the left leg 
secondary to the service-connected right leg.

In November 1995, the RO received documents from the Social 
Security Administration (SSA) showing that the veteran had 
been disabled since May 1990 due to arthritis and that he had 
undergone back surgery in 1989 and had continued back related 
problems since that time.  

In November 1995, Dr. Bachman reported the veteran's course 
of treatment since his December 1988 work injury.  Dr. 
Bachman again related the veteran's herniated nucleus 
pulposus to his December 1988 work accident.  Dr. Bachman 
also reported that the veteran tripped over a chair in May 
1990, necessitating a second back surgery for excision and 
repair of an extruded disc.  

In April 1996, Dr. Bachman reported that he reexamined the 
veteran and reviewed a November 1992 VA examination report.  
Dr. Bachman referred to the old Vietnam right leg injury and 
his own December 1988 report of the veteran's left ankle and 
back injuries.  In regard to the veteran's December 1988 
fall, Dr. Bachman opined that it is "quite probable" that the 
veteran did lose his balance because of the impaired right 
ankle, due to both loss of range of motion of the ankle and a 
3/4 inch shortening of the right leg, all due to the "military 
injury."  

In June 1997, the RO received Department of Labor accident 
reports concerning the circumstance of veteran's two 
industrial accidents.  These reports reflect that the cause 
of the December 1988 injury was "twisted (sprained) left 
ankle and wrenched back while exiting patrol vehicle" and the 
cause of the May 1990 accident was "tripped over chair ...."

In September 1998, the RO issued a supplemental statement of 
the case addressing the issue of service connection for the 
left leg secondary to the service-connected right ankle.  The 
RO's continued denial is based on a finding that the 
favorable medical opinions were not reliable, the workers 
compensation claim documents did not relate the injuries to 
the service-connected right leg, and the veteran did not 
assert causation or file a claim with the VA until four years 
after the initial 1988 accident.  

II. Legal Analysis

The veteran's claim is well grounded, meaning plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991).
In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by wartime service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Secondary service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  See 38 C.F.R. § 3.310(a) (1998).

The record reveals that some left lower extremity symptoms 
had already manifested prior to the veteran's two slip and 
trip accidents.  The post-service VA and private medical 
records indicate that VA issued left and right foot 
prosthetic devices in 1980 to correct walking problems due to 
service-connected right leg disabilities.  In September 1981, 
a private physician noted that the veteran complained of left 
knee and right hip pain that he attributed to his gait 
disturbance.  In February 1982, a VA orthopedic examiner 
recommended an anti-inflammatory for both knees.  
Significantly, however, in 1988 and again in 1990, the 
veteran slipped or tripped, injuring his back, necessitating 
back surgery on two occasions.  The back injury and/or 
surgery resulted in left foot drop due to radiculopathy of 
L4, L5, and S1.  Subsequently, both a VA physician and a 
private physician opined that the slip and trip accidents 
were a direct result of the veteran's service connected right 
leg disability.  

The Board notes that the record contains no persuasive 
medical evidence tending to rebut the two favorable medical 
opinions.  Although in December 1988, Dr. Bachman did 
attribute the veteran's back injury only to the December 1988 
industrial accident, he did not say what might have caused 
the accident.  Although the Department of Labor reports do 
indicate that the immediate cause of the veteran's back 
injury was his slip and trip accidents, these reports, like 
Dr. Bachman's December 1988 report, do not address any 
underlying cause of the accidents.  Because these reports do 
not address any underlying cause of the accidents, they do 
not in any way conflict with the medical opinions that do 
address the underlying cause.  

The RO recently pointed out that the veteran did not claim 
that his right leg caused his slip and trip accidents until 
four years after the first accident.  The Board does not find 
this persuasive, noting that in any event competent (medical) 
evidence is generally required to medically establish such 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).   Moreover, the U.S. Court of Veterans Appeals has 
held that the department may not refute expert medical 
conclusions in the record with its own unsubstantiated 
medical conclusions; if the medical evidence of record is 
insufficient, or of doubtful weight or credibility, the 
department may supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Under the circumstances, the 
Board finds that overall the medical evidence submitted is 
both credible and sufficient and no further opinion on the 
issue is necessary.  Indeed, the 1992 VA examiner felt that 
the veteran slipped because he lost his balance because of 
weakness in his service-connected right leg.  The Board 
cannot find anything in that opinion that might be 
characterized as incredible or inconsistent with the 
circumstances in this case.  Because the medical evidence 
submitted on the issue of service connection for a left leg 
disability secondary to a service-connected right ankle is 
favorable, the claim must be granted.  


ORDER

The claim for service connection for a left leg disability 
secondary to a service-connected right ankle disability is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

